Citation Nr: 0704987	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  92-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Priscilla M. Ryan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in June 1992.

The issue on appeal was before the Board in September 1992, 
August 1994, June 1998, and November 1993.  It was remanded 
each time for additional evidentiary development and/or to 
cure a procedural defect.  

In June 1999 the agency of original jurisdiction was changed 
from the VA Regional Office in St. Petersburg, Florida, to 
the St. Louis, Missouri, VA Regional Office (RO), to 
accommodate the veteran's change of residency.


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.304(f)) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 2003 
and July 2003 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the June 2003 and July 2003 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
submit pertinent evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD, any questions as to the disability 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and Social 
Security records have been obtained.  The veteran has been 
afforded appropriate VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  The RO attempted to 
verify the veteran's claimed stressors without success.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In the current case, there is competent evidence of record of 
diagnoses of PTSD.  VA examinations conducted in April 1991 
and March 1993 resulted in diagnoses of PTSD.  Furthermore, 
VA and private clinical records include annotations 
indicating that the veteran had PTSD as a result of his 
military service.  

While the veteran has been diagnosed with PTSD, the Board 
finds that service connection is not warranted for the 
disability as the diagnoses of PTSD are not based on a 
verified in-service stressor or stressors.  The Court has 
held that just because a physician or other health 
professional accepted the veteran's description of his active 
service experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99.  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  

In the current case, the Board finds that the veteran did not 
engage in combat.  His service personnel records do not 
demonstrate receipt of any awards or decorations denoting 
participation in combat.  The specialized training he 
received did not pertain to direct combat activities.  His 
military specialty while in Viet Nam was stock records clerk 
and inventory management specialist.  Neither of these duties 
would be considered combat duties.  The veteran's service 
medical records do not indicate that he was treated for any 
combat related injuries and it appears that the service 
medical records are complete.  The veteran has not submitted 
evidence from any other source which would support a finding 
that he participated in combat other than his own 
allegations.  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  Unfortunately, the veteran has not provided 
sufficient descriptive information regarding the events to 
permit a meaningful search of government records in an 
attempt to verify them and he has not submitted corroborative 
evidence from any other source or informed VA of its 
existence.  

The veteran's accounts of his alleged stressors have been 
documented in the claims files as follows:

At the time of an April 1984 VA psychiatric evaluation, the 
veteran reported that he was assigned to ammunition while in 
Viet Nam.  

In an August 1984 statement, the veteran's reported stressors 
were working with explosives on daily basis in combat zone, 
the threat of snipers and terrorists, and frequent mortar 
attacks. 

The veteran indicated in an August 1998 stressor statement 
that, between January 1967 and June 1967, he accompanied a 
crew chief, First Sergeant Kofield from the 101st Airborne 
Division, and coworkers Sanderson and Outler on bomb dump 
missions where he manned a machine gun and wore a flak 
jacket.  They frequently took fire from Viet Cong.  He flew 
during his time off.  In October 1967, he befriended a 10 
year old Vietnamese boy named Kim.  The Viet Cong terrorized 
the boy's village and the veteran found the boy in a coffin.  
The boy had been castrated and had his tongue cut out.  

At the time of an April 1991 VA examination, the veteran 
reported he had advanced combat training after receiving 
basic training in inventory management.  In Viet Nam he was 
put in charge of bomb depot.  

In a June 1991 stressor statement, the veteran reported that 
he served in a munitions dump and there was a constant danger 
of explosion.  He also reported that he was in Viet Nam 
during the Tet offensive in December 1966 and saw some 
buddies die during Christmas.  

The veteran submitted another stressor statement in February 
1992.  He reported that, in  December 1966 in Tan Son Nhut, 
he unloaded body bags which sloshed around and emitted 
noises.  Also in December 1966, 26 Vietnamese were killed 
during an attack on the base.  The enemy bodies were put on 
display.  Another reported stressor was that the veteran 
worked at bomb dump with intermittent sniper fire and 
continual enemy action trying to blow up the ammo dump. He 
reported being around a bomb which fell off a truck and 
started smoking but did not detonate.  He indicated that he 
had been shot at while delivering bombs in trucks.  He 
reported witnessing Koreans display ears and bodies of enemy 
soldiers on poles.  He wrote that he would go upcountry in a 
helicopter with Sergeant Kofield and had uniforms made with 
Air Force insignia on one side and 101st Army insignia on the 
other side so there would be no hassles getting into 
different areas.  The veteran indicated that he was 
occasionally assigned to duty in Phan Rang helping load body 
bags off helicopters and planes.  He wrote that he went to 
Saigon and was present in a bar when somebody threw a grenade 
resulting in pieces of humans being blown everywhere.  He 
reported witnessing Vietnamese open fire on a 11 year old 
kid, blowing him to pieces.  

The veteran testified in June 1992 that he was stationed in 
Viet Nam at Phan Rang.  He was assigned to work with 
munitions in an ammo dump.  He pulled guard duty and 
sometimes flew upcountry with the 101st Airborne where he was 
assigned to the body detail picking up body bags.  He was 
never shot at while on guard duty but did receive hostile 
sniper fire making runs to the beach.  A friend was shot up 
on a helicopter.  He was worried about short rounds from 
artillery.  He was not mortared at Phan Rang.  When he first 
arrived in Viet Nam at Tan Son Nhut, he was mortared.  He 
worried about sniper rounds striking the bomb dump.  He was 
on a helicopter when Kofield was shot through the arm.  He 
reported that he had different shirts made with different 
insignia to help him fly on helicopters.  Kofield died about 
one year after the veteran left Viet Nam.  Kofield was 
reportedly burned in a helicopter at the age of 21.  

At the time of a March 1993 VA examination, the veteran 
reported that he worked in Viet Nam in bomb dump.  He feared 
that careless handling of the munitions could result in 
explosion.  He also feared Viet Cong activity or mortar 
attacks.  He was worried about short artillery rounds from a 
supporting Korean artillery unit.  The week he arrived in 
Viet Nam, a American air base was infiltrated by Viet Cong 
and 26 Viet Cong were killed.  He remembered frequent sniper 
attacks but these didn't bother him.  He recalled witnessing 
Vietnamese, who were hunting a sniper, kill an 11 year old 
boy with a machine gun.  He reported that he twice had to 
load body bags on a plane for transport to Saigon or a 
morgue.  

In correspondence dated in April 1993, the veteran reported 
seeing people killed, witnessing heads being displayed on a 
pole, seeing bodies lying along the road and his friend, 
Kofield being killed.  

A July 1993 clinical record includes a diagnosis of PTSD.  
The veteran reported he had intrusive recollections of being 
fired upon by terrorists, seeing other servicemen killed and 
specifically witnessing the killing of a young boy.  The 
veteran reported he was not actually in combat but was 
regularly exposed to military fire and the traumatic events 
of military action since he served in a munitions facility.  

In a March 2003 statement, the veteran reported that the Phan 
Rang bomb dump perimeter was guarded by Koreans who routinely 
flew helicopters overhead with dead bodies hanging from them.  
The Koreans committed atrocities on Vietnamese civilians in 
full view of U.S. troops.  

The Board finds that, while the veteran has described various 
stressful events which he alleged had occurred during his 
active duty service in Viet Nam, he has not provided 
sufficient details of the reported incidents necessary for 
corroboration.  Only two of the reported stressors have dates 
which can be ascertained within a one week period.  The 
veteran has reported that, in December 1966, he unloaded body 
bags at Tan Son Nhut Air base.  He also reported that the air 
base was attacked in December 1966, resulting in the deaths 
of 26 Viet Cong guerillas.  Neither of these incidents has 
been verified.  

With the exception of the events which purportedly occurred 
in December 1966, the veteran has not provided a sufficiently 
restricted time line which would allow for a meaningful 
search of records in an attempt at corroboration of the 
claimed stressors.  

The RO has attempted to verify the veteran's claimed 
stressors without success.  

In March 1993, the Environmental Support Group (ESG) reported 
that there was insufficient information for corroboration.  
The veteran had to provide the date of the alleged incidents 
within seven days, and also the place the incident occurred 
and the type of combat, as well as the full names of those 
involved if applicable.  

In December 1999, the Center for Research of Unit Records 
(CURR) reported that the veteran had provided insufficient 
descriptive information about his in-service stressors to 
allow for meaningful research.  It was specifically noted 
that the killing of civilians was extremely difficult to 
verify unless the killing was officially reported and 
documented.  

In November 2003, the Board remanded the claim in an attempt 
to corroborate the veteran's reported stressors.  It was 
subsequently determined, however, that the veteran's 
descriptions of his stressors were insufficient for the Joint 
Services Records Research Center (JSRRC) (formerly ESG and 
then CURR) to attempt verification.  It was noted that JSRRC 
does not have the manpower to research and copy records 
covering a large time frame.  The function of the JSRRC is to 
provide supporting information on a specific stressor.  

In a September 2005 Memorandum, a VA Military Records 
Specialist reported that he had attempted to verify the 
veteran's stressors.  With regard to the reported December 
1966 attack on Tan Son Nhut Air Force Base, the specialist 
noted that he consulted a book "Air Defense in the Republic 
of Vietnam 1961-1973" which listed attacks on the major air 
bases in Viet Nam including attacks on Tan Son Nhut.  The 
specialist determined that there as an attack on the airbase 
on December 4, 1966, however, this was more than one week 
prior to the veteran's arrival in Viet Nam which occurred on 
December 15, 1966.  The specialist was unable to find any 
data on sniper or artillery attacks at Phan Rang Air Force 
Base.  The time frame provided by the veteran was too long to 
attempt verification through CURR.  The specialist found that 
a First Sergeant Kofield was killed on March 16, 1969.  
However, the specialist also determined that the start date 
for Sergeant Co field's tour was June 8, 1968 which date was 
after the veteran's tour was over.  The military records 
specialist also was able to contact someone (G.B.) from the 
435th MMS who was assigned to the unit during the same time 
as the veteran.  G.B. reported that he did not know of any 
missions which were flown with the 101st Airborne Division 
and he did not know of any attacks on Phan Rang.  The 435th 
MMS also did not transport casualties with the exception of 
occasional injuries which occurred in the bomb dump, 
according to G.B.  

Morning Reports for the veteran's unit from December 1966 to 
March 1967 were requested without success.  The last Morning 
Reports for the veteran's unit were prepared in June 1966.  

The Board finds that lower probative value is to be accorded 
the veteran's reports of in-service stressors due to a lack 
of consistency.  He has reported different events at 
different times.  There is no single stressor which is 
constantly noted by the veteran as having occurred.  

The only evidence of record which indicates that any of the 
veteran's reported in-service stressors occurred is his own 
allegations which the Board has found not credible due to a 
lack of details.  The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

After considering the evidence of record, the Board does not 
find that the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the cornerstone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (2006).  

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir.  
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

The appeal is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


